DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 - 4, 11 - 14 are amended;  No claims are added; no claims are cancelled; Claims 1 - 20 are currently pending and subject to examination.

Response to Arguments
In light of the applicant’s specification and claim amendments to remedy the informalities pointed out in the previous office action, the objection to the specification and claims 4, 11 – 20 are hereby withdrawn.  In light of the claim amendments to clarify the terms in the claim and the operations performed by the UE, the rejection to claims 1 – 20 under 35 USC 112(b) is hereby withdrawn.  
The Applicant’s arguments with respect to the art rejection claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action 
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US 20210185694 A1) in view of Kim et al. (US 20200112869 A1).

Regarding claim 1, Hua et al. discloses a method (Hua et al. FIG. 1) comprising: receiving configuration information for measurement report by a user equipment (UE) in a new radio (NR) network (Hua et al. FIG. 2, user equipment (UE); [0019] a UE can be provided, for a serving cell, with a set q0 of periodic CSI-RS resource configuration indexes by higher layer parameter failureDetectionResources and with a set q1 of periodic CSI-RS resource configuration indexes and/or SS/PBCH block indexes by higher layer parameter candidateBeamRSList for radio link quality measurements on the serving cell); 
determining, by the UE, a first measurement factor of value N (Hua et al. [0063] - [0067] the UE is to be able to evaluate whether the downlink radio link quality on the configured RLM-RS resource estimated over the last TEvaluate_in_CSI-RS [ms] period becomes better than the threshold Qin_CSI-RS within TEvaluate_in_CSI-RS [ms] evaluation period, where TEvaluate_out_CSI-RS and TEvaluate_in_CSI-RS are defined in Table RLM.3-3 for FR1; TEvaluate_out_CSI-RS and TEvaluate_in_CSI-RS are defined in Table RLM.3-4 for FR2, where N=1, if the CSI-RS resource configured for RLM is spatially QCLed and TDMed to CSI-RS resources configured for BM or SSBs configured for BM, and the QCL association is known to UE; N=FFS, otherwise) and 
a second measurement factor of value P based on the configuration information (Hua et al. [0068] – [0082] for FR1, P=1/(1−TCSI-RS/MGRP), when in the monitored cell there are measurement gaps configured for intra-frequency, inter-frequency or inter-RAT measurements, which are overlapping with some but not all occasions of the CSI-RS; and P=1 when in the monitored cell there are no measurement gaps overlapping with any occasion of the CSI-RS;
for FR2, P=1, when RLM-RS is not overlapped with measurement gap and also not overlapped with SMTC occasion; P=1/(1−TCSI-RS/MGRP), when RLM-RS is partially overlapped with measurement gap and RLM-RS is not overlapped with SMTC occasion (TCSI-RS<MGRP); P=1/(1−TCSI-RS/TSMTCperiod), when RLM-RS is not overlapped with measurement gap and RLM-RS is partially overlapped with SMTC occasion (TCSI-RS<TSMTCperiod); P is Psharing factor, when RLM-RS is not overlapped with measurement gap and RLM-RS is fully overlapped with SMTC occasion (TCSI-RS = TSMTCperiod)), and 
wherein a layer-1 reference signal received power (L1-RSRP) measurement period is extended by P to compensate the L1-RSRP measurement for one or more reference signal (RS) overlapping (Hua et al. [0083] a longer evaluation period would be expected if the combination of RLM-RS, SS/PBCH Block Measurement Time Configuration (SMTC) occasion and measurement gap configurations does not meet previous conditions); 
determining, by the UE, the L1-RSRP measurement period based on at least one of factors comprising the first measurement factor and the second measurement factor (Hua et al. [0106] the UE may determine the set q0 to include SS/PBCH block indexes and periodic CSI-RS resource configuration indexes with same values as the RS indexes in the RS sets indicated by the TO states for respective control resource sets that the UE uses for monitoring PDCCH); and 
performing, by the UE, a L1-RSRP measurement during the L1-RSRP measurement period (Hua et al. [0108] the physical layer in the UE assesses the radio link quality according to the set q0 of resource configurations against the threshold Qout,LR), 
wherein the L1-RSRP measurement is performed based on at least one configured L1-RSRP resources comprising channel state information reference signal (CSI-RS) resources and synchronization signal block (SSB) resources (Hua et al. [0108] for the set q0, the UE assesses the radio link quality only according to periodic CSI-RS resource configurations or SS/PBCH blocks that are quasi co-located, as described in, with the DM-RS of PDCCH receptions monitored by the UE).
Hua et al. discloses (Hua et al. [0094] when the reference signal to be measured for RLM has different subcarrier spacing than PDSCH/PDCCH and on frequency range FR2, there may be restrictions on the scheduling availability); however, Hua et al. does not expressly disclose the first measurement factor indicates whether to perform a scheduling restriction.
Kim et al., for example, from an analogous field of endeavor (Kim et al. [0235] setting and/or determining a Z value in relation to CSI reporting (Layer1-reference signal received power reporting (L1-RSRP report)) related to beam management and/or beam reporting in addition to CSI reporting) discloses the first measurement factor indicates whether to perform a scheduling restriction (Kim et al. [0235] the Z value is related to aperiodic CSI reporting and may mean a minimum time (or time gap) from timing at which a terminal receives DCI scheduling CSI reporting to timing at which the terminal performs actual CSI reporting).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first measurement factor indicates whether to perform a scheduling restriction as taught by Kim et al. with the system of Hua et al. in order to execute a scheduling restriction (Kim et al. [0250]).

Regarding claim 2, Hua et al. – Kim et al. disclose the first measurement factor is determined based on configuration information of the configured L1-RSRP resources, a transmission configuration indication (TCl) state, and quasi-co-location (QCL) of the configured resources (Hua et al. [0106] the UE expects the set q0 to include up to two RS indexes and, if there are two RS indexes, the set q0 includes only RS indexes with QCL-TypeD configuration for the corresponding TCI states). 

Regarding claim 3, Hua et al. – Kim et al. disclose the first measurement factor indicates to perform a scheduling restriction when the configured resource is SSB (Hua et al. [0108] the UE assesses the radio link quality only according to periodic CSI-RS resource configurations or SS/PBCH blocks that are quasi co-located).

Regarding claim 4, Hua et al. – Kim et al. disclose the configured L1- RSRP resource is CSI-RS resource (Hua et al. [0086] TCSI-RS refers to the sub-frame configuration cycle, and is a cell specific parameter configured by the higher layer signaling, and is used along with other parameters to define the CSI-RS), and wherein the first measurement factor indicates no scheduling restriction when the CSI-RS resource is configured with repetition-OFF (Hua et al. [0103] there are no scheduling restrictions on FR1 serving cell(s) due to radio link monitoring performed on FR2 serving PCell and/or PSCell and there are no scheduling restrictions on FR2 serving cell(s) due to radio link monitoring performed on FR1 serving PCell and/or PSCell) and the TCI is given and QCL type D (QCL-D) to SSB resource or CSI-RS resource with repetition-ON (Hua et al. [0106] the UE expects the set q0 to include up to two RS indexes and, if there are two RS indexes, the set q0 includes only RS indexes with QCL-TypeD configuration for the corresponding TCI states).

Regarding claim 5, Hua et al. – Kim et al. disclose when a scheduling restriction is applied to the UE, the UE does not transmit a predefined set of uplink transmission and downlink reception except for remaining system information (RMSI) during a scheduling restriction period (Hua et al. [0101] the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on RLM-RS symbols to be measured for radio link monitoring, except for RMSI PDCCH/PDSCH and PDCCH/PDSCH which is not required to be received by RRC_CONNECTED mode UE).

Regarding claim 6, Hua et al. – Kim et al. disclose the predefined set of uplink transmission include a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), and a sound reference signal (SRS) (Hua et al. [0098] for a UE which does not support simultaneousRxDataSSB-DiffNumerology the following restrictions may apply due to radio link monitoring based on SSB as RLM-RS, where the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on SSB symbols to be measured for radio link monitoring), the predefined set of downlink reception includes a physical down control channel (PDCCH), a physical downlink shared channel (PDSCH) (Hua et al. [0112] for the PDCCH monitoring and for the corresponding PDSCH reception, the UE assumes the same antenna port quasi-collocation parameters with index qnew until the UE receives by higher layers an activation for a TCI state or any of the parameters TCI-StatesPDCCH-ToAddlist and/or TCI-StatesPDCCH-ToRe/easeList), and a CSI-RS for tracking, a CSI-RS for channel quality indicator (CQI) (Hua et al. [0108] for the set q0, the UE assesses the radio link quality only according to periodic CSI-RS resource configurations or SS/PBCH blocks that are quasi co-located, as described in, with the DM-RS of PDCCH receptions monitored by the UE).

Regarding claim 7, Hua et al. – Kim et al. disclose the L1-RSRP measurement is a L1-RSRP procedure for a candidate beam detection (Hua et al. [0106] the UE can be provided, for a serving cell, with a set q0 of periodic CSI-RS resource configuration indexes by higher layer parameter failureDetectionResources and with a set q1 of periodic CSI-RS resource configuration indexes and/or SS/PBCH block indexes by higher layer parameter candidateBeamRSList for radio link quality measurements on the serving cell).

Regarding claim 8, Hua et al. – Kim et al. disclose the L1-RSRP measurement is a L1-RSRP computation for beam reporting (Kim et al. [0235] L1-RSRP report may be applied to CSI reporting, CSI reporting configured for beam management and/or beam reporting use, related to beam management and/or beam reporting).  The motivation is the same as in claim 1.

Regarding claim 9, Hua et al. – Kim et al. disclose the measurement period is extended by N to compensate the L1-RSRP measurement for receiving beam training (Hua et al. [0083] a longer evaluation period would be expected if the combination of RLM-RS, SS/PBCH Block Measurement Time Configuration (SMTC) occasion and measurement gap configurations does not meet previous conditions).

Regarding claim 10, Hua et al. – Kim et al. disclose the RS overlapping occurs for at least one overlapping occasion comprising the L1-RSRP overlaps with SSB measurement timing configuration (SMTC), the L1-RSRP overlaps with measurement gap (MG) (Hua et al. [0076] P is 1/(1−TCSI-RS/MGRP−TCSI-RS/TSMTCperiod), when RLM-RS is partially overlapped with measurement gap and RLM-RS is partially overlapped with SMTC occasion (TCSI-RS < TSMTCperiod)).

Regarding claim 11, Hua et al. discloses a user equipment (UE) (Hua et al. FIG. 2, user equipment (UE) in relation to FIG. 3), comprising: 
a transceiver (Hua et al. FIG. 3, radio front end module (RFEM) 315) that transmits and receives radio frequency (RF) signal (Hua et al. [0114] The UEs may be smartphones or handheld touchscreen mobile computing devices connectable to one or more cellular networks or non-mobile computing device, or any computing device including a wireless communications interface, including NR UEs. The UEs may be configured to connect, e.g., communicatively couple, with a radio access network (RAN) utilizing connections which comprise a physical communications interface or layer) with a base station in a new radio (NR) network (Hua et al. FIG. 2, RAN 210; [0117] access nodes (ANs) can be referred to as base stations (BSs), NodeBs, evolved NodeBs (eNBs), next Generation NodeBs (gNodeB), RAN nodes); 
a configuration receiver (Hua et al. FIG. 3, baseband circuitry 310) that receives configuration information for measurement report from the NR network (Hua et al. [0019] a UE can be provided, for a serving cell, with a set q0 of periodic CSI-RS resource configuration indexes by higher layer parameter failureDetectionResources and with a set q1 of periodic CSI-RS resource configuration indexes and/or SS/PBCH block indexes by higher layer parameter candidateBeamRSList for radio link quality measurements on the serving cell); 
a measurement factor circuit (Hua et al. FIG. 3, baseband circuitry 310) that determines a first measurement factor of value N (Hua et al. [0063] - [0067] the UE is to be able to evaluate whether the downlink radio link quality on the configured RLM-RS resource estimated over the last TEvaluate_in_CSI-RS [ms] period becomes better than the threshold Qin_CSI-RS within TEvaluate_in_CSI-RS [ms] evaluation period, where TEvaluate_out_CSI-RS and TEvaluate_in_CSI-RS are defined in Table RLM.3-3 for FR1; TEvaluate_out_CSI-RS and TEvaluate_in_CSI-RS are defined in Table RLM.3-4 for FR2, where N=1, if the CSI-RS resource configured for RLM is spatially QCLed and TDMed to CSI-RS resources configured for BM or SSBs configured for BM, and the QCL association is known to UE; N=FFS, otherwise) and a second measurement factor of value P based on the configuration information (Hua et al. [0068] – [0082] for FR1, P=1/(1−TCSI-RS/MGRP), when in the monitored cell there are measurement gaps configured for intra-frequency, inter-frequency or inter-RAT measurements, which are overlapping with some but not all occasions of the CSI-RS; and P=1 when in the monitored cell there are no measurement gaps overlapping with any occasion of the CSI-RS;
for FR2, P=1, when RLM-RS is not overlapped with measurement gap and also not overlapped with SMTC occasion; P=1/(1−TCSI-RS/MGRP), when RLM-RS is partially overlapped with measurement gap and RLM-RS is not overlapped with SMTC occasion (TCSI-RS<MGRP); P=1/(1−TCSI-RS/TSMTCperiod), when RLM-RS is not overlapped with measurement gap and RLM-RS is partially overlapped with SMTC occasion (TCSI-RS<TSMTCperiod); P is Psharing factor, when RLM-RS is not overlapped with measurement gap and RLM-RS is fully overlapped with SMTC occasion (TCSI-RS = TSMTCperiod)), and 
wherein a measurement period for a layer-1 reference signal received power (L1-RSRP) is extended by P to compensate the L1-RSRP measurement for one or more reference signal (RS) overlapping (Hua et al. [0083] a longer evaluation period would be expected if the combination of RLM-RS, SS/PBCH Block Measurement Time Configuration (SMTC) occasion and measurement gap configurations does not meet previous conditions); 
a measurement period circuit (Hua et al. FIG. 3, application circuitry 305) that determines the L1-RSRP measurement period based on the first measurement factor and the second measurement factor (Hua et al. [0106] the UE may determine the set q0 to include SS/PBCH block indexes and periodic CSI-RS resource configuration indexes with same values as the RS indexes in the RS sets indicated by the TO states for respective control resource sets that the UE uses for monitoring PDCCH); and 
a L1-RSRP circuit (Hua et al. FIG. 3, baseband circuitry 310) that performs a L1-RSRP measurement during the measurement period (Hua et al. [0108] the physical layer in the UE assesses the radio link quality according to the set q0 of resource configurations against the threshold Qout,LR), wherein the L1-RSRP is performed on at least one configured L1-RSRP resources comprising channel state information reference signal (CSI-RS) resources and synchronization signal block (SSB) resources (Hua et al. [0108] for the set q0, the UE assesses the radio link quality only according to periodic CSI-RS resource configurations or SS/PBCH blocks that are quasi co-located, as described in, with the DM-RS of PDCCH receptions monitored by the UE).
Hua et al. discloses (Hua et al. [0094] when the reference signal to be measured for RLM has different subcarrier spacing than PDSCH/PDCCH and on frequency range FR2, there may be restrictions on the scheduling availability); however, Hua et al. does not expressly disclose the first measurement factor indicates whether to perform a scheduling restriction.
Kim et al., for example, from an analogous field of endeavor (Kim et al. [0235] setting and/or determining a Z value in relation to CSI reporting (Layer1-reference signal received power reporting (L1-RSRP report)) related to beam management and/or beam reporting in addition to CSI reporting) discloses the first measurement factor indicates whether to perform a scheduling restriction (Kim et al. [0235] the Z value is related to aperiodic CSI reporting and may mean a minimum time (or time gap) from timing at which a terminal receives DCI scheduling CSI reporting to timing at which the terminal performs actual CSI reporting).
Thus it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine the first measurement factor indicates whether to perform a scheduling restriction as taught by Kim et al. with the system of Hua et al. in order to execute a scheduling restriction (Kim et al. [0250]).

Regarding claim 12, Hua et al. – Kim et al. disclose the first measurement factor is determined based on configuration information of the configured L1-RSRP resources, a transmission configuration indication (TCl) state, and quasi-co-location (QCL) of the configured resources (Hua et al. [0106] the UE expects the set q0 to include up to two RS indexes and, if there are two RS indexes, the set q0 includes only RS indexes with QCL-TypeD configuration for the corresponding TCI states). 

Regarding claim 13, Hua et al. – Kim et al. disclose the first measurement factor indicates to perform a scheduling restriction when the configured resource is SSB (Hua et al. [0108]  the UE assesses the radio link quality only according to periodic CSI-RS resource configurations or SS/PBCH blocks that are quasi co-located).

Regarding claim 14, Hua et al. – Kim et al. disclose the configured L1-RSRP resource is CSI-RS resource (Hua et al. [0086] TCSI-RS refers to the sub-frame configuration cycle, and is a cell specific parameter configured by the higher layer signaling, and is used along with other parameters to define the CSI-RS), and wherein the first measurement factor indicates not to perform a scheduling restriction when the CSI-RS resource is configured with repetition-OFF (Hua et al. [0103] there are no scheduling restrictions on FR1 serving cell(s) due to radio link monitoring performed on FR2 serving PCell and/or PSCell and there are no scheduling restrictions on FR2 serving cell(s) due to radio link monitoring performed on FR1 serving PCell and/or PSCell) and the TCl is given and QCL type D (QCL-D) to SSB or CSI-RS with repetition-ON (Hua et al. [0106] the UE expects the set q0 to include up to two RS indexes and, if there are two RS indexes, the set q0 includes only RS indexes with QCL-TypeD configuration for the corresponding TCI states).

Regarding claim 15, Hua et al. – Kim et al. disclose the UE performs a scheduling restriction by suspending a predefined set of uplink transmission and downlink reception except for remaining system information (RMSI) during a scheduling restriction period (Hua et al. [0101] the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on RLM-RS symbols to be measured for radio link monitoring, except for RMSI PDCCH/PDSCH and PDCCH/PDSCH which is not required to be received by RRC_CONNECTED mode UE).

Regarding claim 16, Hua et al. – Kim et al. disclose the predefined set of uplink transmission include a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), and a sound reference signal (SRS) (Hua et al. [0098] for a UE which does not support simultaneousRxDataSSB-DiffNumerology the following restrictions may apply due to radio link monitoring based on SSB as RLM-RS, where the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on SSB symbols to be measured for radio link monitoring), the predefined set of downlink reception includes a physical down control channel (PDCCH), a physical downlink shared channel (PDSCH) (Hua et al. [0112] for the PDCCH monitoring and for the corresponding PDSCH reception, the UE assumes the same antenna port quasi-collocation parameters with index qnew until the UE receives by higher layers an activation for a TCI state or any of the parameters TCI-StatesPDCCH-ToAddlist and/or TCI-StatesPDCCH-ToRe/easeList), and a CSI-RS for tracking, a CSI-RS for channel quality indicator (CQI) (Hua et al. [0108] for the set q0, the UE assesses the radio link quality only according to periodic CSI-RS resource configurations or SS/PBCH blocks that are quasi co-located, as described in, with the DM-RS of PDCCH receptions monitored by the UE).

Regarding claim 17, Hua et al. – Kim et al. disclose the measurement period is extended by N to compensate the L1-RSRP measurement for receiving beam training (Hua et al. [0083] a longer evaluation period would be expected if the combination of RLM-RS, SS/PBCH Block Measurement Time Configuration (SMTC) occasion and measurement gap configurations does not meet previous conditions).

Regarding claim 18, Hua et al. – Kim et al. disclose the RS overlapping occurs for at least one overlapping occasion comprising the L1-RSRP overlaps with SSB measurement timing configuration (SMTC), the L1-RSRP overlaps with measurement gap (MG) (Hua et al. [0076] P is 1/(1−TCSI-RS/MGRP−TCSI-RS/TSMTCperiod), when RLM-RS is partially overlapped with measurement gap and RLM-RS is partially overlapped with SMTC occasion (TCSI-RS < TSMTCperiod)).

Regarding claim 19, Hua et al. – Kim et al. disclose the L1-RSRP measurement is a L1- RSRP procedure for a candidate beam detection (Hua et al. [0106] the UE can be provided, for a serving cell, with a set q0 of periodic CSI-RS resource configuration indexes by higher layer parameter failureDetectionResources and with a set q1 of periodic CSI-RS resource configuration indexes and/or SS/PBCH block indexes by higher layer parameter candidateBeamRSList for radio link quality measurements on the serving cell).

Regarding claim 20, Hua et al. – Kim et al. disclose the L1-RSRP measurement is a L1- RSRP computation for beam reporting  (Kim et al. [0235] L1-RSRP report may be applied to CSI reporting, CSI reporting configured for beam management and/or beam reporting use, related to beam management and/or beam reporting).  The motivation is the same as in claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416